DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Status of Claims
Claims 1-3, 6-9 and 12 were rejected in Office Action from 08/27/2021.
Applicant filed a response and amended claims 1-2.
Claims 1-22 are currently pending in the application, of claims 4-5, 10-11 and 13-22 are withdrawn from consideration.
Claims 1-3, 6-9 and 12 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Patent Application Publication 2009/0269665).
Regarding claim 1, Nakamura teaches a battery (i.e., power storage device) (abstract) comprising:
an electrode layer (i.e., positive electrode layer) (32) (paragraph [0102]) (see figure 8);
a counter electrode layer which is a counter electrode for the electrode layer (paragraph [0102]) (i.e., negative electrode layer) (33) (figure 8); and
a solid electrolyte layer (34) between the electrode layer and the counter electrode layer (figure 8) (i.e., a solid electrolyte layer placed between a positive electrode and a negative electrode)  (paragraph [0009], [0103]),
wherein 
the solid electrolyte layer (34) has a first region (i.e., first area) containing a first solid electrolyte material and a second region (i.e., second area) containing a second solid electrolyte material (i.e., the materials of the particles in a first area of the solid electrolyte layer can be different from the material of the particles of in a second area) (paragraph [0009], [0016]),
the first region is positioned within a region where the electrode layer (32) and the counter electrode layer (33) face each other (as shown in figure 8 below),
with respect to the first region, the second region is positioned on an outer peripheral edge side of the first region where the electrode layer (32) and the counter electrode layer (33) face each other, and the second region is in continuous contact with only the outer peripheral edge side of the first region (as shown in figure 8 below), and
a second density is higher than a first density (paragraph [0009], [0086])
where the first density is a density of the first electrolyte material in the first region and the second density is a density of the second solid electrolyte material in the second region (i.e., the density of particles in a first area of the solid electrolyte layer is lower than the density of particles in a second area which has higher heat radiation than the first area) (paragraph [0009], [0012]).

As such, in view of the different embodiments of Nikamura, it would be obvious to a skilled artisan to modify the solid electrolyte layer where there is uniform or varying thickness in the different regions as well as different densities of the solid electrolyte depending on the particular stacking configuration of the battery or how efficient the heat production can be reduced.     

    PNG
    media_image1.png
    472
    593
    media_image1.png
    Greyscale

Regarding claim 3, There is no mention in Nakamura of the first region and the second region having electrode active material or counter electrode active material. Therefore, in the absence of such teaching, there would not be a reason or guidance in Nakamura requiring the first and second region having the electrode active material and the counter electrode active material. 
Regarding claim 6, Nakamura teaches the second region is in contact with an end portion of the electrode layer (as shown in figure 8 above).
Regarding claim 8, Nakamura teaches the second region is in contact with an end portion of the counter electrode layer (as shown in figure 8 above).
Regarding claim 12, Nakamura teaches the first solid electrolyte material and the second electrolyte material are the same material (paragraph [0046]-[0047]).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Patent Application Publication 2009/0269665) as applied to claim 1, 6 and 8 above, and further in view of Iwamoto (U.S. Patent Application Publication 2018/0337422).
Regarding claim 7 and 9, Nakamura teaches the battery as described above in claim 1, 6 and 8 to include the second region in contact with an end portion of the electrode layer and an end portion of the counter electrode layer.
Nakamura does not explicitly articulate the particulars of the second region surrounds the electrode layer and the counter electrode layer. 
Iwamoto, also directed to a battery (abstract), teaches a battery comprising an electrode layer (i.e., first active material layer) (120) (paragraph [0053]) (figure 1);
a counter electrode layer which is a counter electrode for the electrode layer (i.e., second active material layer) (220) (paragraph [0057]) (figure 1); and
a solid electrolyte having a first region containing a first electrolyte material (i.e., first solid electrolyte layer) (130) (paragraph [0059]) (as shown in figure 1 below) and a second region containing a second solid electrolyte material (i.e., second solid electrolyte material) (230) (paragraph [0064]) (as shown in figure 1 below). 
Further, Iwamoto teaches the second region surrounds the electrode layer (120) and the second region surrounds the counter electrode layer (as shown in figure 1 below). This configuration prevents 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Nakamura to include the second region of the solid electrolyte layer to surround the electrode layer and the counter electrode layer as taught by Iwamoto, in order to prevents risks of short circuits and eliminates the necessity of an additional member for insulation. 

    PNG
    media_image2.png
    637
    862
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars recited in the claim as amended in combination with the configuration of the first and second regions as recited in independent claim 1 is not taught or suggested in the prior art. In particular, a density of the electrode active material in the electrode layer in contact with the first region 

Response to Arguments
Examiner appreciates the clarification with regards to the first and second region therefore, the previous 112(a) rejection is withdrawn. In addition, in view of the amendments to claim 2, the previous 112(b) rejection is withdrawn. 
Applicant's argue that the examiner's conclusion of obviousness is based upon improper hindsight reasoning. 
Examiner respectfully disagree. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it was pointed out that Nakamura teaches the configurations of the solid electrolyte layer may be varied depending on the stacking direction of electrodes (paragraph [0110]-[0113]) and can be set to reduce heat production or achieve a particular temperature distribution where density can be varied or uniform (paragraph [0014]-[0018]). Therefore, in view of the different embodiments of Nikamura, one of ordinary skill in the art could modify the solid electrolyte layer where there is uniform or varying thickness in the different regions as well as different densities of the solid electrolyte depending on the particular stacking configuration of the battery or how efficient the heat production can be reduced (i.e., temperature 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakajima et al. (U.S. Patent Application Publication 2008/0274411).
Nakamura (U.S. Patent Application Publication 2009/0280399).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723